Citation Nr: 1610846	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism prior to January 14, 2015, and in excess of 30 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 30 percent for a major depressive disorder, to include posttraumatic stress disorder and anxiety (hereinafter acquired psychiatric disorder).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1984, from April 1985 to August 1993, and from July 2000 to February 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO issued an April 2012 rating decision in which it denied service connection for TDIU.  The Veteran filed a timely notice of disagreement in April 2013.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's notice of disagreement (NOD) so the Board has jurisdiction over the claim as to that aspect.

Although the Veteran initially perfected the issue of entitlement to a higher initial disability rating for a hysterectomy, the benefit sought has been granted in full.  A November 2014 rating decision granted a 50 percent disability rating for a total hysterectomy, the highest rating provided by the schedule, to the date of the claim.  38 C.F.R. § 4.116, DC 7617.  The December 2014 notification letter informed the Veteran that the maximum rating had been assigned, and the issue was considered satisfied.  The Board also observes that the Veteran noted in her December 2013 substantive appeal that she should have received a 50 percent rating, which was granted by the November 2014 rating decision.  Accordingly, the issue of entitlement to an initial disability rating for a total hysterectomy is resolved and is no longer in appellate status.

In her substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  She was notified of her scheduled January 2016 hearing by letter in November 2015, but did not attend the hearing or subsequently request a new hearing.  Her hearing request is deemed withdrawn.
 
The issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


REMAND

Regarding the Veteran's claim for TDIU, the Board notes that the RO denied the claim in its April 2012 rating decision.  The Veteran filed a NOD in April 2013; however, a SOC has not been issued.

Subsequently, it was noted in a March 2015 rating decision that the Veteran's claim for TDIU was moot since VA had granted a 100 percent evaluation for the Veteran's service-connected disabilities effective February 25, 2010.  

VA General Counsel had issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014).  Therefore, the TDIU issue is potentially not moot.

As such, when there has been an adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no SOC has been issued, this claim must be remanded.

Regarding the Veteran's claim for an increased rating for hypothyroidism, the Veteran was afforded VA examinations in December 2010 and January 2015.  A review of both VA examination reports indicates weight gain, which is potentially a symptom of hypothyroidism.  The December 2010 VA examination shows that the Veteran reported weight gain of 30 pounds over the last 12 months.  It was noted that the Veteran was on prednisone.  The January 2015 VA examination shows that the Veteran's baseline weight was 150 and her current weight was 267 pounds.  A March 2014 VA nutrition treatment plan shows that the Veteran weighed 258 pounds.  Her ideal weight was projected to be 142 pounds.

It is unclear whether the 30 pound weight gain the Veteran reported in December 2010 was the result of her service-connected hypothyroidism disability, or whether it is attributed to medication (prednisone).  Therefore, such should be clarified on remand.

Regarding the Veteran's claim for an increased rating for an acquired psychiatric disorder, a review of the claims file shows that the Veteran's last examination was in December 2011, and that she failed to report to a January 2015 scheduled examination.  In a VA mental health consult note dated in March 2014, it was noted that the Veteran reported suicidal ideations with plans.  Her insight and judgement were poor and a Global Assessment of Functioning score of 35 was provided.  Because there may have been changes in the Veteran's condition since the last VA examination, and the case is already being remanded, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since August 2014 that are not already associated with the Veteran's claims file.

2.  Issue the Veteran an SOC on the issue of entitlement to TDIU.  The Veteran and her representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of this issue is perfected, return the appeal to the Board.

3.  Return the claims file to the January 2015 VA thyroid examiner, if available, for an addendum opinion.  The Veteran's claims file should be reviewed.  

If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

The examiner must specifically address whether the Veteran's noted weight gain is attributable to her service-connected hypothyroidism disability.  If so, the examiner must specify at what point the Veteran began experiencing such symptom.  The examiner should note that the December 2010 VA examiner stated "The patient reports a weight gain of 30 pounds over the last 12 months (patient on prednisone)," and address whether prednisone caused her weight gain or if  it was prescribed in connection with her service-connected hypothyroidism.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of her service-connected acquired psychiatric disorder.  The Veteran's claims file should be reviewed in conjunction with the examination.  The examiner should identify the symptomatology associated with the Veteran's acquired psychiatric disorder, to include the impact the Veteran's disability has on her occupational and social impairment.

The examiner should also specifically discuss the impact the Veteran's acquired psychiatric disorder has on her ability to obtain and maintain substantially gainful employment.
5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


